      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE,                                           :
                                                    :
             Plaintiff                              :
                                                    :      2:21-CV-01648
      v.                                            :
                                                    :
THERMO ELECTRIC COMPANY, INC.;                      :
THERMO ELECTRIC PA, INC.; PIERRE                    :
EMMANUEL-LUCQ; BRANDON CONLIN,                      :
                                                    :
             Defendants

       DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
       MOTION TO DISMISS PLAINTIFF’S COMPLAINT, IN PART

      Defendants, Thermo Electric Company, Inc. (“Thermo Electric”), Thermo

Electric PA, Inc., Pierre Emmanuel-Lucq (“Emmanuel-Lucq”), and Brandon

Conlin (“Conlin”), by and through their undersigned counsel, Chartwell Law,

respectfully submit this Memorandum of Law in Support of its Motion to Dismiss

Plaintiff’s Complain, In Part.

I.    FACTUAL AND PROCEDURAL HISTORY

      Plaintiff initiated this action by filing a Complaint (Doc. 1) on April 7, 2021.

On that same date, Plaintiff filed a Motion of Plaintiff to Proceed Anonymously,

together with a supporting brief (Doc. 2), requesting leave to file the Complaint so

that the caption reflects the pseudonym “John Doe” and further requesting that the

parties shall file any and all pleadings and other documents with the Court


                                          1
       Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 2 of 22




using the pseudonym “John Doe,” and/or shall redact any pleadings and other

documents filed of Plaintiff’s name as well as permission to redact Plaintiff’s

address from the Complaint and any amendment thereto. On May 26, 2021,

Defendants filed a Memorandum of Law in Opposition to Plaintiff’s motion. On

or about May 5, 2021, Defendants executed Waivers of Service, which were filed

on May 10, 2021.

      The Complaint alleges that Plaintiff was hired in or around 2011 by

Defendants, Thermo Electric Company, Inc., and/or Thermo Electric PA, Inc.

(Doc. 1 at ¶ 9). According to the Complaint, Plaintiff is bisexual and HIV positive.

Id. at ¶¶ 10, 11). Plaintiff alleges that, at the time of his hire, “it was not believed

to be known by management, including President and Chief Executive Officer

(“CEO”), Pierre Emmanuel-Lucq, and/or Plaintiff’s co-employees, that Plaintiff is

HIV-positive.” Id. at ¶ 12. The Complaint, despite being 78 pages in length,

makes no mention of whether Plaintiff’s sexual orientation was known to

Defendants. Plaintiff alleges that Conlin made some disparaging comments “in a

manner intended to be offensive to the LGBT community, openly and casually in

the workplace;” however, he admits that the comments were not directed at him

specifically. (See Doc. 2, Exhibit A at p. 3).

      According to the Complaint, “Plaintiff was wrongfully demoted … in or

around February 2020 on account of sexual orientation … and his pay was cut.


                                            2
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 3 of 22




(Doc. 1 at ¶ 40). The Complaint then concludes “Plaintiff was subsequently

wrongfully discharged on or about June 9, 2020, on account of Plaintiff being

bisexual.” Id. at ¶ 41. As “direct evidence of discrimination,” the Complaint relies

on a witness statement from a former Manufacturing Supervisor who left

employment with Thermo Electric in July 2019. Id. at ¶ 43. The Complaint

alleges that, on some unnamed date prior to July 2019, the former employee

overheard Mr. Emmanuel-Lucq speaking openly about Plaintiff’s HIV-positive

status at work. Id. See also the Witness Statement attached to the Complaint as

Exhibit “B.”

      The Complaint alleges that in or around January 2020, Plaintiff overheard

Mr. Emmanuel-Lucq speaking to Mr. Conlin about Plaintiff’s HIV-positive

status and the company medical insurance, or words to that effect, and they

immediately stopped speaking when they saw Plaintiff. Id. at ¶ 19. With regard to

Plaintiff’s termination, he alleges the following:

               Plaintiff recollects that he called off from work to his direct
               supervisor/manager, Operations Manager, Mr. Brandon Conlin, which
               Plaintiff recollects was in or around the timeframe of April 2020
               and/or May 2020 – and/or, possibly June 1, 2020 – Plaintiff recollects,
               prior to his wrongful and retaliatory discharge.

               …

               Plaintiff has a recollection of one (1) day he took off for symptoms of
               severe diarrhea during this timeframe. Plaintiff recalls taking multiple
               days off during the subject timeframe to his recollection.


                                            3
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 4 of 22




             …

             On or about June 9, 2020, Defendant, Thermo Electric Company, Inc.,
             and/or Thermo Electric PA, Inc., wrongfully terminated/discharged
             Plaintiff.

             …

             According to Plaintiff’s timesheet provided by Thermo Electric to the
             EEOC in this matter, paid-time off (“PTO”) is listed for June 13,
             2020, by Thermo Electric on the timesheet, in the amount of 20.27
             hours, which Plaintiff had available to take, but which Defendants did
             not permit Plaintiff to take. Instead, Plaintiff’s accrued unused PTO
             was paid out to Plaintiff upon discharge.

             …

             Upon information and belief, other similarly-situated individuals were
             believed to have been afforded time-off during the relevant timeframe,
             including but not limited to, for example, time-off which was related
             to the COVID-19 pandemic. However, Plaintiff was not treated the
             same on account of his HIV-positive status and/or sexual orientation.

Id. at ¶¶ 22 - 26.

      Plaintiff’s Complaint contains sixteen (16) Counts for alleged violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”),

The Americans With Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.

(“ADA”), the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. §§ 951-963,

the Family and Medical Leave Act (“FMLA”), and the Families First Coronavirus

Response Act (“FFCRA”) / Emergency Paid Sick Leave Act (“EPSLA”).

Defendants seek to dismiss all Counts other than Counts IV and IX of Plaintiff’s

Complaint.
                                          4
       Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 5 of 22




II.    ISSUE

       WHETHER ALL COUNTS EXCEPT COUNTS IV AND IX OF
       PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED FOR FAILURE
       TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED?

       Suggested Answer:         Yes.

III.   ARGUMENT

       A.    Legal Standard

       When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must view all allegations stated in the complaint as true

and construe all inferences in the light most favorable to plaintiff. Hishon v. King

& Spaulding, 467 U.S. 69, 73 (1984); Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d

Cir. 1993). However, “the tenet that a court must accept as true all of the [factual]

allegations contained in the complaint is inapplicable to legal conclusions.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. At the motion to dismiss stage, the

court considers whether the plaintiff is entitled to offer evidence to support its

allegations. Maio v. Aetna, Inc., 221 F.3d 472, 482 (3d Cir. 2000).

       A complaint should only be dismissed if, accepting as true all of the

allegations in the complaint, the plaintiff has not pled enough facts to state a claim

for relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544,


                                           5
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 6 of 22




561 (2007). “Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Iqbal, 556 U.S. at 663-64.

      Rule 8 of the Federal Rules of Civil Procedure “requires only a ‘short and

plain statement of the claim showing that the pleader is entitled to relief,’ in order

to ‘give the defendant fair notice of what the . . . claim is and the grounds on which

it rests[.]’” Twombly, 550 U.S. at 554 (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). However, even under this lower notice pleading standard, a plaintiff must

make a factual showing of entitlement to relief by alleging sufficient facts that,

when taken as true, suggest the required elements of a particular legal theory. See

Twombly, 550 U.S. at 561. “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged –

but it has not “shown” – “that the pleader is entitled to relief.” Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)). A court may dismiss a claim under Rule

12(b)(6) where there is a “dispositive issue of law.” Neitzke v. Williams, 490 U.S.

319, 326 (1989).

      B.     Plaintiff Has Not Pled Facts To State A Claim For Relief That Is
             Plausible On Its Face Pursuant to Title VII

      Counts I through III of Plaintiff’s Complaint allege violations of Title VII,

including wrongful discharge/termination (Count I), harassment, supervisory



                                           6
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 7 of 22




harassment, and hostile work environment (Count II), and wrongful demotion

(Count III). For the reasons set forth herein, these Counts should be dismissed.

      Title VII expressly prohibits employment discrimination based on race,

color, religion, sex and national origin. In 2020, the United States Supreme Court

decided the landmark case of Bostock v. Clayton Cnty. and held that Title VII

prohibits employment discrimination on the basis of sexual orientation, through its

prohibition of discrimination on the basis of "sex." See, generally, Bostock, 140 S.

Ct. 1731, 207 L. Ed. 2d 218 (2020) (interpreting the scope of Title VII's

discrimination ban that uses identical language to Title IX's discrimination ban).

      Title VII discrimination claims are governed by a burden-shifting

framework. See Jones v. Southeastern Pa. Transp. Auth., 796 F.3d 323, 325-26

(3d Cir. 2015). In brief, that framework requires that the plaintiff demonstrate that

(1) he is a member of a protected class, (2) he suffered an adverse employment

action, (3) under circumstances that give rise to an inference of unlawful sex-based

discrimination. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003).

The last element also requires that the plaintiff demonstrate a causal connection

between his protected status and the allegedly adverse action. Id. at 798. The key

focus of the prima facie test is "always whether the employer is treating 'some

people less favorably than others because of their race, color, religion, sex, or

national origin.'" Id. (citation omitted). The elements of the prima facie case "must


                                           7
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 8 of 22




not be applied woodenly but must rather be tailored flexibly to fit the

circumstances of each type of illegal discrimination." Geraci v. Moody-Tottrup

Int'l, Inc., 82 F.3d 578, 581 (3d Cir. 1996).

      The Court of Appeals for the Third Circuit has held that discrimination

"because of sex" includes a claim that an employee was discriminated against

because of his failure to adhere to or comply with gender stereotypes. Bibby v.

Phila. Coca Cola Bottling Co., 260 F.3d 257 (3d Cir. 2001). In Bibby, the Court

relied on Price Waterhouse v. Hopkins, 490 U.S. 228, 109 S. Ct. 1775, 104 L. Ed.

2d 268 (1989), to hold that "a plaintiff may be able to prove that same-sex

harassment was discrimination because of sex by presenting evidence that the

harasser's conduct was motivated by a belief that the victim did not conform to the

stereotypes of his or her gender." Bibby, 260 F.3d at 262-63. However, a plaintiff

"must always prove that the conduct at issue was not merely tinged with offensive

sexual connotations, but actually constituted 'discrimina[tion] ... because of ...

sex.'" Id. at 264 (quoting Oncale v. Sundowner Offshore Services, Inc., 523 U.S.

75, 81, 118 S. Ct. 998, 140 L. Ed. 2d 201 (1998)).

      Moreover, "'a plaintiff may establish that an employer has violated Title VII

by proving that discrimination based on sex created a hostile or abusive work

environment.'" Jones, 796 F.3d at 328 (citing Meritor Savings Bank, FSB v.

Vinson, 477 U.S. 57, 66, 106 S. Ct. 2399, 91 L. Ed. 2d 49 (1986)). In order to do


                                           8
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 9 of 22




so, a plaintiff must make a prima facie showing that: "(1) []he suffered intentional

discrimination because of h[is] sex, (2) the discrimination was pervasive and

regular, (3) the discrimination detrimentally affected h[im], (4) the discrimination

would detrimentally affect a reasonable person of the same sex in that position, and

(5) the existence of respondeat superior liability." Bumbarger v. New Enterprise

Stone and Lime Co., Inc., 170 F.Supp.3d 801, 826 (E.D. Pa. 2016) (quoting

Martinez v. Rapidigm, Inc., 290 F. App'x 521, 524 (3d Cir. 2008) (internal

quotation marks omitted)).

      "Many may suffer ... harassment at work, but if the reason for that

harassment is one that is not proscribed by Title VII, it follows that Title VII

provides no relief." Jensen v. Potter, 435 F.3d 444, 449 (3d Cir. 2006). This third

element "identif[ies] what harassment, if any, a reasonable jury could link to

retaliatory animus." Id. at 449-50.

      To succeed under a hostile work environment claim, a plaintiff must

establish: (1) she suffered intentional discrimination because of a protected status

(2) the discrimination was severe or pervasive (3) the discrimination detrimentally

affected the plaintiff (4) the discrimination would detrimentally affect a reasonable

person in like circumstances (5) AND the existence of respondeat superior

liability. Hunter v. Trs. Of the Univ. of Pa., 2021 U.S. Dist. Lexis 72706 (E.D.Pa.

2021). Simple teasing, offhand comments and isolated incidents (unless extremely


                                           9
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 10 of 22




serious) will not amount to discriminatory change in the terms and conditions of

employment. Id. Thus, "mere utterance of an . . . epithet which engenders

offensive feelings in an employee does not sufficiently affect the conditions of

employment to implicate Title VII." Harris v. Forklift Sys., 510 U.S. 17, 21, 114

S. Ct. 367, 126 L. Ed. 2d 295 (1993).

      A review of the facts alleged in Plaintiff’s Complaint reveals nothing but

conclusory statements that Plaintiff was discriminated against due to his sexual

orientation. First, the Complaint is completely silent as to whether any of the

defendants ever had any knowledge of Plaintiff’s sexual orientation. The

Complaint specifies that Plaintiff’s HIV status was unknown at the time of his hire

and became known at a later date; however, there are no such allegations regarding

Plaintiff’s sexual orientation. Similarly, the Complaint alleges that Emmanuel-

Lucq and Conlin were overheard discussing Plaintiff’s HIV status, not his sexual

orientation. Likewise, Plaintiff’s demotion / termination / discharge claims allege

that they occurred after his HIV status became known and discussed in relation to

employer-sponsored healthcare costs. At most, the allegations involve

discrimination due to Plaintiff’s HIV status. However, there are simply no facts to

support a claim for wrongful demotion or termination based on Plaintiff’s sexual

orientation.




                                         10
     Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 11 of 22




      The Complaint alleges that certain offensive words and phrases were used in

the workplace but Plaintiff admitted in his Declaration attached to his motion to

proceed anonymously that the language was not directed at him. Further, there are

no facts alleged to support a claim that the alleged conduct was severe and

pervasive. As indicated above, epithets / offhand comments such as those alleged

in the Complaint do not sufficiently affect the conditions of employment to

implicate Title VII. not sufficiently affect the conditions of employment to

implicate Title VII. Accordingly, Counts I through III of Plaintiff’s Complaint

should be dismissed.

      C.     Plaintiff Has Not Pled Facts To State A Claim For Relief That Is
             Plausible On Its Face Pursuant to The ADA For Failure-To-
             Accommodate Disability And Retaliatory Discharge /
             Termination In Retaliation For Requests For Reasonable
             Accommodation

      Counts VII and VIII of Plaintiff’s Complaint allege violations of the ADA,

including failure-to-accommodate disability (Count VII), and retaliatory

discharge/termination in retaliation for requests for reasonable accommodation

(Count VIII). For the reasons set forth herein, these Counts should be dismissed.

      Pursuant to the ADA, an employer must reasonably accommodate an

employee's disability. Williams v. Philadelphia Housing Authority Police

Department, 380 F.3d 751, 761 (3d Cir. 2004). Moreover, an employer's failure to

engage, in good faith, in an interactive process to determine whether an


                                         11
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 12 of 22




accommodation can reasonably be made for a disabled employee constitutes

prohibited discrimination. Taylor v. Phoenixville School District, 184 F.3d 296,

311-312 (3d Cir. 1999).

      The United States Court of Appeals for the Third Circuit has stated that

                   [a]n employee can demonstrate that an employer breached its
                   duty to provide reasonable accommodations because it failed to
                   engage in good faith in the interactive process by showing that:
                   1) the employer knew about the employee's disability; 2) the
                   employee requested accommodations or assistance for his or
                   her disability; 3) the employer did not make a good faith effort
                   to assist the employee in seeking accommodations; and 4) the
                   employee could have been reasonably accommodated but for
                   the employer's lack of good faith.

Colwell v. Rite Aid Corporation, 602 F.3d 495, 504 (3d Cir. 2010) (internal

quotation marks omitted).

      Here, the Complaint is devoid of any allegations that Plaintiff requested

accommodations or assistance for his disability. In the months leading up to his

termination, Plaintiff alleges that he called off from work in or around the

timeframe of April 2020 and/or May 2020 – and/or, possibly June 1, 2020 one (1)

day for symptoms of severe diarrhea during this timeframe. Plaintiff recalls taking

multiple days off during the subject timeframe to his recollection but does not

provide any details regarding symptoms. He does not indicate what, if any, reason

he provided for taking multiple days off. Certainly, there is no indication in the

Complaint that Plaintiff advised any of the Defendants that he needed any sort of


                                          12
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 13 of 22




accommodations or assistance with his disability at any time prior to his

termination. In the absence of a request for such accommodations or assistance

there can be no retaliation. Accordingly, Counts VII and VIII of Plaintiff’s

Complaint should be dismissed.

      D.     Plaintiff Has Not Pled Facts To State A Claim For Relief That Is
             Plausible On Its Face Pursuant to The PHRA For Wrongful
             Discharge/Termination, Harassment, Supervisory Harassment,
             And Hostile Work Environment Failure-To-Accommodate
             Disability And Retaliatory Discharge / Termination In Retaliation
             For Requests For Reasonable Accommodation

      Counts IX through XII of Plaintiff’s Complaint allege violations of the

PHRA, including wrongful discharge/termination (Count IX), harassment,

supervisory harassment, and hostile work environment (Count X), failure-to-

accommodate disability (Count XI), and retaliatory discharge/termination in

retaliation for requests for reasonable accommodation and retaliatory

discharge/termination in retaliation for requests for reasonable accommodation

(Count XII). For the reasons set forth herein, these Counts should be dismissed.

      It is widely accepted that “Title VII standards generally apply in PHRA

cases.” Woodson v. Scott Paper Co., 109 F.3d 913, 932 (3d Cir. 1997). Thus, for

the reasons set forth in the sections above, Plaintiff’s PHRA claims should be

dismissed to the extent they are based on Plaintiff’s sex and / or sexual orientation.

In addition, the failure to accommodate and retaliation claims likewise fail based

on the lack of factual averments in the Complaint regarding requests for
                                          13
     Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 14 of 22




accommodations or assistance. Accordingly, Counts IX through XII of Plaintiff’s

Complaint should be dismissed.

      E.    Plaintiff Has Not Pled Facts To State A Claim For Relief That Is
            Plausible On Its Face Pursuant to The FMLA For Interference,
            Discrimination, and/or Retaliation and Retaliatory Discharge /
            Termination

      Counts XIII and XIV of Plaintiff’s Complaint allege violations of the

FMLA, including Interference, Discrimination, and/or Retaliation (Count XIII) and

Retaliatory Discharge / Termination (Count XIV). For the reasons set forth herein,

these Counts should be dismissed.

      The Family and Medical Leave Act of 1993 ("FMLA"), 29 U.S.C. § 2601 et.

seq., was enacted "to provide leave for workers whose personal or medical

circumstances necessitate leave in excess of what their employers are willing or

able to provide." Victorelli v. Shadvside Hospital, 128 F.3d 184, 186 (3d Cir.

1997). Pursuant to section 2612 of the FMLA,

            . . . an eligible employee shall be entitled to a total of 12 workweeks
            of leave during any 12-month period for one or more of the following:
            (D) Because of a serious health condition that makes the employee
            unable to perform the functions of the position of such employee.

29 U.S.C. § 2612(a)(1).

      To succeed on an FMLA interference claim, a plaintiff must establish that:

                   (1) he or she was an eligible employee under the FMLA; (2) the
                   defendant was an employer subject to the FMLA's
                   requirements; (3) the plaintiff was entitled to FMLA leave; (4)
                   the plaintiff gave notice to the defendant of his or her intention
                                         14
        Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 15 of 22




                     to take FMLA leave; and (5) the plaintiff was denied benefits to
                     which he or she was entitled under the FMLA.

Capps v. Mondelez Global, LLC, 847 F.3d 144, 155 (3d Cir. 2017) (quotation

omitted).

        Under the first prong of this test, to demonstrate that one is an eligible

employee, a plaintiff must show that he was entitled to leave "[b]ecause of a

serious health condition that makes the employee unable to perform the functions

of [his] position." 29 U.S.C. § 2612(a)(1)(D). In this context, a "serious health

condition" is defined as "an illness, injury, impairment or physical or mental

condition that involves inpatient care as defined in § 825.114 or continuing

treatment by a health care provider as defined in § 825.115." 29 C.F.R. §

825.113(a). "A regimen of continuing treatment that includes the taking of over-

the-counter medications such as aspirin, antihistamines, or salves; or bed-rest,

drinking fluids, exercise, and other similar activities that can be initiated without a

visit to a health care provider, is not, by itself, sufficient to constitute a regimen of

continuing treatment for purposes of FMLA leave." 29 C.F.R. § 825.113(c).

        "To prevail on a retaliation claim under the FMLA, the plaintiff must prove

that:

              (1) [he] invoked [his] right to FMLA-qualifying leave, (2) [he]
              suffered an adverse employment decision, and (3) the adverse action
              was causally related to [his] invocation of rights."

Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 301-302 (3d Cir.
                                            15
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 16 of 22




2012).

      The elements of an FMLA discrimination case are the same. See Hager v.

Ark. Dep't of Health, 735 F.3d 1009, 1016 (8th Cir. 2013). Furthermore,

requesting FMLA leave "does not provide employees with a right against

termination for a reason other than interference with rights under the FMLA." See

Lichtenstein, 691 F.3d at 312 (emphasis added). Gunter v. Cambridge-Lee Indus.,

LLC, 186 F. Supp. 3d 440, 453, 2016 U.S. Dist. LEXIS 62114, *32.

      Not unlike the ADA, the regulations promulgated by the U.S. Department of

Labor under the FMLA require the employee to give his employer notice that he

needs FMLA leave. As set forth in 29 C.F.R. § 825.302(a) (2001), the employee

must provide at least 30 days notice, if the leave is foreseeable, or notice "as soon

as practicable," if 30 days notice is not practicable.

      While the employee may provide verbal notice to the employer, 29 C.F.R. §

825.302(c) (2001) requires the notice to be sufficient to make the employer aware

that the employee is seeking qualified leave under the FMLA. Significantly, as set

forth in 29 C.F.R. § 825.208(a) (2001), an employee must explain the reasons for

the leave so the employer may determine whether the leave should be paid or

unpaid.

      Additionally, pursuant to the regulations, in order to prove a claim under

the FMLA, the employee must provide the employer with notice sufficient to show


                                           16
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 17 of 22




that the reason for the leave is qualified under the FMLA. Id. at 313. See

also Wilson v. Lemington Home for the Aged, 159 F. Supp. 2d 186, 192 (W.D. Pa.

2001); Viereck v. City of Gloucester City, 961 F. Supp. 703, 707-08 (D.N.J. 1997).

      "Nothing in the [FMLA] . . . places a duty on an employer to affirmatively

grant leave without such a request or notice by the employee. Slaughter v.

American Building Maintenance Co., 64 F. Supp. 2d 319, 326 (S.D.N.Y. 1999).

"While an employee's statements may give rise to a duty on the part of the

employer to inquire into the nature of the employee's need for leave, 'the employer

is not required to be clairvoyant.'" Id. at 326, quoting Johnson v. Primerica, 1996

WL 34148 *5 (S.D.N.Y. Jan. 30, 1996) (emphasis added). Courts have dismissed

an FMLA claim "where the notice supplied to the employer was patently

insufficient to inform the employer of the employee's qualified reason for taking

leave." Id., citing Seaman v. CSPH, Inc., 179 F.3d 297, 302 (5th Cir. 1999); Bailey

v. Amsted Indus., Inc., 172 F.3d 1041, 1046 (8th Cir. 1999); Satterfield v. Wal-

Mart Stores, Inc., 135 F.3d 973, 980-81 (5th Cir.), cert denied, 525 U.S. 826

(1998); Carter v. Ford Motor Co., 121 F.3d 1146, 1148-49 (8th Cir. 1997); Gay v.

Gilman Paper Co., 125 F.3d 1432, 1436 (11th Cir. 1997).

      Here, Plaintiff’s Complaint is devoid of any facts to show that he provided

Defendants with notice of his need or desire to take a leave of absence as provided

for under the FMLA. The Complaint indicates, at best, a few isolated incidents


                                         17
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 18 of 22




over the course of several months during the early portion of a global pandemic

where Plaintiff called out, including one incident for severe diarrhea. There is no

indication if any of the time missed from work was due to Plaintiff’s HIV

condition / side effects from necessary medication or something else unrelated (i.e.

food-related, stomach bug, etc.) or whether Plaintiff even sought medical treatment

to determine the cause. Defendants cannot be charged with being "clairvoyant" or,

for that matter, having the expertise to interpret what could only be described, even

in a light most favorable to Plaintiff, as the most ambiguous of alleged

"symptoms," especially at such an unprecedented time when employers were

navigating the early COVID-19 landscape.

      Having failed to give notice to Defendants of any disability, failed to request

an accommodation of any kind, and failed to request a leave of absence under

the FMLA or otherwise, Plaintiff’s claims under the FMLA should, therefore, be

dismissed.

      F.     Plaintiff Has Not Pled Facts To State A Claim For Relief That Is
             Plausible On Its Face Pursuant to The Families First Coronavirus
             Response Act / Emergency Paid Sick Leave Act For Interference
             and Retaliatory Discharge / Termination

      Counts XV and XVI of Plaintiff’s Complaint allege violations of

the Families First Coronavirus Response Act / Emergency Paid Sick Leave Ac ,

including Interference (Count XV) and Retaliatory Discharge / Termination (Count

XVI). For the reasons set forth herein, these Counts should be dismissed.
                                         18
     Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 19 of 22




      In light of the ongoing COVID-19 pandemic, on March 18, 2020, Congress

enacted the Families First Coronavirus Response Act (“FFCRA”). The purpose of

the FFCRA is "to provide relief to American workers and to promote public

health." Jones v. Eastern Airlines, LLC, 2021 U.S. Dist. LEXIS 112537, *9-10,

2021 WL 2456650 citing New York v. United States DOL, No. 20-3020, 477 F.

Supp. 3d 1, 2020 U.S. Dist. LEXIS 137116, at *3 (S.D.N.Y. Aug. 3, 2020) (citing

Pub. L. No. 116-127, 134 Stat. 178 (Mar. 18, 2020)). The FFCRA applies to

private sector employers that employ less than 500 employees and to certain public

sector employers. FFCRA §§ 3102(b) and 5110(2)(B).

      The FFCRA includes both the Emergency Family and Medical Leave

Expansion Act (“EFMLEA”) and the Emergency Paid Sick Leave Act (“EPSLA”).

See Pub. L. No. 116-127, 134 Stat. 178 (Mar. 18, 2020) (“FFCRA”). The ESPLA

requires covered employers to provide paid sick leave to employees who meet one

of the following conditions:

            (1) The employee is subject to a Federal, State, or local quarantine or
            isolation order related to COVID-19.

            (2) The employee has been advised by a health care provider to self-
            quarantine due to concerns related to COVID-19.

            (3) The employee is experiencing symptoms of COVID-19 and
            seeking a medical diagnosis.

            (4) The employee is caring for an individual who is subject to an order
            as described in subparagraph (1) or has been advised as described in
            paragraph (2).
                                        19
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 20 of 22




             (5) The employee is caring for a son or daughter of such employee if
             the school or place of care of the son or daughter has been closed, or
             the child care provider of such son or daughter is unavailable, due to
             COVID-19 precautions.

             (6) The employee is experiencing any other substantially similar
             condition specified by the Secretary of Health and Human Services in
             consultation with the Secretary of the Treasury and the Secretary of
             Labor.

FFCRA § 5102.

      Plaintiff’s Complaint fails to allege facts to support claims for interference

and retaliatory discharge under the FFCRA / EPSLA. The Complaint alleges that

“Plaintiff has a recollection of one (1) day he took off for symptoms of severe

      diarrhea during the timeframe of April 2020, May 2020, and/or possibly

June 1, 2020. Plaintiff recalls taking multiple days off during the subject

timeframe to his recollection.” The Complaint also alleges that other employees

were allowed to take time off during the same time period, including one who “ is

believed to have been approved to take time off, to get tested for COVID-19, for

feeling sick, and is believed to have received extra time off from the company

because the company thought she had COVID-19.” By contrast, Plaintiff does not

plead that he was suspected of having COVID-19 or that he was ever tested for

COVID-19. While it is unclear what, if anything, Plaintiff said when he called off

on “multiple days,” the only symptom mentioned in the Complaint is “one (1) day

he took off for symptoms of severe diarrhea.” Even assuming he advised of such
                                         20
      Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 21 of 22




symptoms, they would not be of the type that would suggest Plaintiff might have

COVID-19. Accordingly, Counts XV and XVI of Plaintiff’s Complaint should be

dismissed.

IV.   CONCLUSION

      For the reasons set forth above, Defendants respectfully request that their

Motion to Dismiss Plaintiff’s Complaint, In Part should be granted.

                                      Respectfully Submitted,

                                      CHARTWELL LAW


                                      s/ Patrick Heffron
                                      E. Patrick Heffron, Esquire
                                      Jerome A. Flanagan, Esquire
                                      125 N. Washington Avenue, Suite 240
                                      Scranton, PA 18503
                                      (570) 558-4820




                                         21
     Case 2:21-cv-01648-MSG Document 13-2 Filed 07/06/21 Page 22 of 22




                         CERTIFICATE OF SERVICE
      I, E. Patrick Heffron, Esquire hereby certify that I have this 6 th day of July,
2021 served a true and correct copy of the foreging Memorandum of Law in Support
of its Motion to Dismiss Plaintiff’s Complaint, In Part via ECF filing upon the
following individuals:

Brian Doyle, Esquire
Two Penn Center
1500 JFK Boulevard, Suite 1240
Philadelphia, PA 19102
Tel: (215) 944-6121
Fax: (215) 944-6124
E-mail: BrianD@ericshore.com

Attorney for Plaintiff, John Doe


                                       CHARTWELL LAW


                                       s/ Patrick Heffron
                                       E. Patrick Heffron, Esquire
                                       Jerome A. Flanagan, Esquire
                                       125 N. Washington Avenue, Suite 240
                                       Scranton, PA 18503
                                       (570) 558-4820




                                         22
